NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


 FEDERAL DEPOSIT INSURANCE                       No.    13-56675
 CORPORATION, as Receiver for Guaranty
 Bank,                                           D.C. No. 2:12-cv-08558-MRP-
                                                 MAN
             Plaintiff-Appellant,

    v.                                           ORDER*

 DEUTSCHE BANK SECURITIES, INC.
 and GOLDMAN, SACHS & CO.,

             Defendants-Appellees.



 FEDERAL DEPOSIT INSURANCE                       No.    13-56781
 CORPORATION, as receiver for Strategic
 Capital Bank,                                   D.C. No. 2:12-cv-08415-MRP-
                                                 MAN
             Plaintiff-Appellant,

    v.

 DEUTSCHE BANK SECURITIES, INC.,

             Defendant-Appellee.



 FEDERAL DEPOSIT INSURANCE                       No.    13-56783

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
 CORPORATION, as Receiver for Colonial
 Bank,                                            D.C. No. 2:12-cv-06911-MRP-
                                                  MAN
              Plaintiff-Appellant,

    v.

 BARCLAYS CAPITAL INC.; et al.,

              Defendants-Appellees.



 FEDERAL DEPOSIT INSURANCE                        No.    14-57014
 CORPORATION AS RECEIVER FOR
 FRANKLIN BANK, S.S.B.,                           D.C. No. 2:12-cv-03279-MRP-
                                                  MAN
              Plaintiff-Appellant,

    v.

 BNP PARIBAS SECURITIES
 CORPORATION and DEUTSCHE BANK
 SECURITIES, INC.,

              Defendants-Appellees.

                     Appeal from the United States District Court
                         for the Central District of California
                     Mariana R. Pfaelzer, District Judge, Presiding

                       Argued and Submitted December 8, 2015
                                Pasadena, California

Before: D.W. NELSON, REINHARDT, and NGUYEN, Circuit Judges.

         The stipulated motion to voluntarily dismiss these appeals under Federal

Rule of Appellate Procedure 42(b) is granted. Each party shall bear its own costs.


                                           2
These appeals are DISMISSED.




                               3